         Case 2:20-cv-01260-BMS Document 19 Filed 08/31/20 Page 1 of 1

                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

YUBA LOPEZ by his Executor,                :
TAMIKA REID                                :       CIVIL ACTION
          Plaintiff,                       :
     v.                                    :
SELECTIVE INS. CO. OF SOUTH                :
CAROLINA                                   :       No. 20-1260
          Defendant.                       :


                                           ORDER

       AND NOW this 31st day of August 2020, upon consideration of Defendant’s Motion to

Dismiss Count II of Plaintiff’s Amended Complaint, Plaintiff’s response, Defendant’s reply, and

for the reasons set forth in the Court’s Memorandum dated August 31, 2020, it is ORDERED that:

Defendant’s motion (Document No. 15) is DENIED.



                                           BY THE COURT:

                                           /s/ Berle M. Schiller

                                           Berle M. Schiller, J.
